Case 1:18-cv-24227-CMA Document 71 Entered on FLSD Docket 01/25/2019 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   1:18-CV-24227-CMA-Altonaga

 JASON MILLER,                                      )
                                                    )
                            Plaintiff,              )
                                                    )
        vs.                                         )
                                                    )
 GIZMODO MEDIA GROUP, LLC,                          )
 a Delaware Corporation, KATHERINE                  )
 KRUEGER, individually, and WILL                    )
 MENAKER, individually,                             )
                                                    )
                            Defendants.             )


  DEFENDANTS GIZMODO MEDIA GROUP, LLC’S AND KATHERINE KRUEGER’S
  SUPPLEMENTAL REPLY MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
                            DISMISS

         Pursuant to this Court’s January 14, 2019 Order (ECF No. 62) (the “Order”) Defendants
  Gizmodo Media Group, LLC and Katherine Krueger (together, “Defendants”) respectfully
  submit this supplemental reply memorandum of law in support of Defendants’ Motion to
  Dismiss (ECF No. 44).
                                   PRELIMINARY STATEMENT
         This Court asked the parties to address a single discrete question: “Assuming . . . the
  Supplement was in fact sealed in the state court proceedings before September 21, 2018, as
  Plaintiff maintains . . . whether the application of the sealed order to the Gizmodo Defendants
  would constitute an impermissible prior restraint.” (Order at 2.) As we said in our January 18
  brief, if such an order barred publication of information already disclosed publicly, it would be a
  prior restraint. Plaintiff spends the bulk of his brief repeating his argument that his independent
  act of filing a motion to seal the Supplement1 automatically stripped Defendants of the privileges
  guaranteed to them by the First Amendment and the fair report privilege (arguments that we have
  already addressed at length), and then saying that if a hypothetical sealing order barred

  1
   Capitalized terms not otherwise defined have the meaning ascribed to them in Defendants’
  Motion to Dismiss the Complaint (ECF No. 44 (“Mem.”)).
                                                   1
Case 1:18-cv-24227-CMA Document 71 Entered on FLSD Docket 01/25/2019 Page 2 of 9



  Defendants from relying on the fair report privilege, it would not be a prior restraint. We
  disagree, because stripping Defendants of their constitutional rights would be at least a de facto
  prior restraint.
                                             ARGUMENT
          As we explained to the Court in our January 18 brief, if under the facts of this case a
  hypothetical sealing order operated to bar publication of the Supplement, it would be a prior
  restraint as it would prohibit Defendants from reporting on information that was public prior to
  the imposition of the order. Plaintiff avoids addressing the hypothetical. Instead, Plaintiff makes
  generalized arguments about sealing orders, and then argues that if a sealing order stripped
  Defendants of their constitutional protections, it would not be a prior restraint.
          Of course, Defendants have never argued that all sealing orders are categorical prior
  restraints, nor claimed that “Rule 2.420 . . . is an unconstitutional prior restraint.” (Opp. 10; 2.)
  Therefore, Plaintiff’s entire argument is a red herring. And the cases he cites to support it are
  inapposite because they involve sealing orders entered by California and New York courts. See
  In re Estate of Hearst, 67 Cal. App. 3d. 777, 783 (Cal. Ct. App. 1977) (sealing orders entered by
  a probate court were not prior restraints because they did not, by their terms, apply to the press);
  Coopersmith v. Gold, 156 Misc. 2d 594, 602-03, 594 N.Y.S.2d 521, 527-28 (Sup. Ct. Rockland
  Cty. 1992) (unsealing portions of court record that had been sealed by court order and noting that
  a “[a] sealing order is not ‘an unconstitutional restriction of the freedom of the press’” because a
  “court has inherent control over its own records and may order that those records be sealed”)
  (emphasis added).2 That is not what the hypothetical seal at issue here is – instead, the sealing
  order Plaintiff maintains was in place in this action is one that he claims arose unilaterally when
  he filed a motion to seal. As we have previously explained, the sealing order Plaintiff describes
  would never satisfy the tests set down by the courts and would undoubtedly be deemed a prior
  restraint if it barred publication. See, e.g., Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 562
  (1976) (to be upheld as constitutional, a prior restraint must overcome a three-part test after


  2
    Notably, the court in Coopersmith, in unsealing the court record, focused on the legislative
  history of the trial court rule permitting a court to seal court records upon a finding of good
  cause, noting that its “primary purpose . . . was to prevent parties from designating documents or
  records as confidential and obtaining court orders sealing those records as a matter of course.”
  156 Misc. 2d at 529, 594 N.Y.S.2d at 605. That is precisely what Plaintiff seeks – impermissibly
  – to do here.

                                                    2
Case 1:18-cv-24227-CMA Document 71 Entered on FLSD Docket 01/25/2019 Page 3 of 9



  judicial scrutiny); Palm Beach Newspapers, LLC v. State, 183 So. 3d 480, 483 (Fla. 4th DCA
  2016) (requiring a “party seeking to uphold a prior restraint or censorship order . . . [to]
  demonstrate that there are no alternative measures to protect the competing interest and that the
  prior restraint or censorship will be effective to accomplish that purpose”).
          Even if the Florida Family Court had issued a sealing order in response to Plaintiff’s
  motion – which never occurred – it would be unconstitutional if applied to Defendants. The
  reason is simple and not in dispute: the Supplement was public before Plaintiff filed his motion
  to seal, and thus any subsequent order blocking its publication would be a prior restraint.3 See,
  e.g., Nebraska Press, 427 U.S. at 568; Oklahoma Publ’g Co. v. District Court in and For
  Oklahoma Cty., 430 U.S. 308, 309 (1977); Florida Pub. Co. v. Brooke, 576 So. 2d 842, 846 (Fla.
  1st DCA 1991); Jacksonville Television, Inc. v. Florida Dep’t. of Health & Rehab. Servs., 659
  So. 2d 316, 318 (Fla. 1st DCA 1994). To hold otherwise would impermissibly constrain the
  press from reporting on matters of public concern. See Cox Broadcasting Corp. v. Cohn, 420
  U.S. 469, 495 (1975) (the freedom of the press to publish information “plac[ed] in the public
  domain on official court records” is “of critical importance to our type of government”); cf.
  Florida Star v. B.J.F., 491 U.S. 524, 533 (1989) (state may not punish publication of lawfully
  obtained information about a matter of public significance “absent a need to further a state
  interest of the highest order”) (internal citations omitted).
         Next, Plaintiff attempts to avoid the Court’s direct question entirely by arguing that he is
  not seeking to enjoin Gizmodo from publishing the Supplement. (Opp. 7.) Instead, he argues,
  the “sealing order” (which, again, he claims exists because he unilaterally filed a request to seal)
  stripped Defendants of the protections guaranteed to them by the First Amendment to the United


  3
    Plaintiffs argues that it is “irrelevant” whether the Supplement was publicly available between
  its filing and his Motion to Seal because Rule 2.420 allows a party to designate documents
  “confidential” after they are initially filed. (Opp. 5-6.) But in doing so, he relies on a provision
  of the Rules of Judicial Administration that is entirely inapposite here. Rule 2.42(d)(2)(A),
  which Plaintiff invokes, provides that a party may file a Notice of Confidential Information
  within Court filing “[i]if any document in a court file contains information as described in
  subdivision (d)(1)(B).” But 2.420(d)(1)(B) lists certain kinds of information that must be
  automatically maintained as confidential, such as Social Security numbers, HIV tests results,
  victim information in domestic violence actions, and the like. That section has nothing to do
  with information contained in “court record[s] determined to be confidential in case decision or
  court rule” under 2.420(c)(9) (emphasis added), which is the provision Plaintiff invoked in
  seeking to seal the Supplement. (FC Dkt. No. 356.)
                                                     3
Case 1:18-cv-24227-CMA Document 71 Entered on FLSD Docket 01/25/2019 Page 4 of 9



  States Constitution in Cox Broadcasting, and the laws of the States of New York and Florida.
  (Id.) But, even if not a prior restraint, this serious consequence would be constitutionally
  impermissible. That was the conclusion the court reached in Alvarado v. KOB-TV, LLC, No. 05-
  750 WJ/LAM, 2005 WL 8163399 (D.N.M. Nov. 14, 2005) when it rejected the very same
  arguments the Plaintiff is making here. Specifically, there the Plaintiffs argued that published
  information had been obtained in violation of a sealing order and, as a result, “the First
  Amendment defense does not apply.” Id. at *3. The court squarely rejected that argument,
  holding that because the sealing order was a prior restraint, “KOB-TV’s broadcast of the
  allegedly objectionable information was protected under the First Amendment.” Id. at * 4.4 A
  sealing order – even a properly obtained sealing order – cannot, therefore, act to strip Defendants
  of their constitutional protections.
         And, indeed, Plaintiff cites no valid authority to support his argument that merely moving
  to seal a document automatically strips Defendants of the fair report privilege and the
  constitutional right to report on publicly available documents. The only authority on which
  Plaintiff relies – in the 17 pages of briefing on this motion and the 20 page addendum – are three
  New York cases – Stevenson v. News Syndicate Co., Inc., 276 A.D. 614, 96 N.Y.S.2d 751 (2d
  Dep’t 1950), Danzinger v. Hearst Corp., 304 N.Y. 244 (1952), and Shiles v. News Syndicate Co.,
  27 N.Y.2d 9 (1970). As Defendants argued in their moving papers and at oral argument,
  however, Plaintiff is egregiously misstating the law. The New York State legislature expressly
  rejected the very policy Plaintiff reads into Stevenson and Danzinger. Those two cases (decided
  in 1950 and 1952, respectively, before defamation law was constitutionalized in New York
  Times, 376 U.S. 254, and before the Supreme Court created the absolute privilege that attaches to
  documents obtained from court filings in Cox Broadcasting), held that the then existing fair
  report privilege, codified as Section 337 of the New York Civil Practice Act, did not apply to
  reports of matrimonial actions, then governed by Rule 278 of the New York rules of Civil
  Practice. Neither of these rules, however, remain on the books. More than that, the current New

  4
    In his Supplemental Opposition, Plaintiff attempts to distinguish Alvarado on the ground that
  this is a defamation action and Alvarado only involved invasion of privacy and intentional
  infliction of emotional distress claims. (Opp. 14.) This is not even a distinction – Plaintiff
  himself asserts invasion of privacy claims and intentional infliction of emotional distress claims
  – but if so, it is a distinction without a difference. The defenses KOB asserted in that case were
  the same as those Defendants would assert here, including the privilege articulated in New York
  Times v. Sullivan, 376 U.S. 254 (1964).
                                                   4
Case 1:18-cv-24227-CMA Document 71 Entered on FLSD Docket 01/25/2019 Page 5 of 9



  York fair report statute, New York Civil Rights Law § 74, was expressly amended to broaden the
  privilege to include reports of non-public actions, like the matrimonial filings at issue in
  Stevenson and Danzinger. See Shiles, 27 N.Y.2d at 20 (Breitel, J., dissenting) (amendments to
  New York’s fair report statute, “by deleting the word ‘public,’ had the purpose of overruling the
  Danzinger and Stevenson cases . . . The effect was to give newspapers absolute immunity from
  tort liability for publication of ‘fair and true reports’ of judicial, legislative, or other official
  proceedings, even if not public”). Plaintiff’s continued insistence that Stevenson and Danzinger
  are still good law when, in fact, they have been expressly repudiated by the New York State
  Legislature merely emphasizes the desperate measures he will go to save his claim.
          Plaintiff’s reliance on Shiles is equally disingenuous. Shiles held in 1970 that the fair
  report privilege did not apply to sealed court records in matrimonial actions governed by New
  York Domestic Relations Law § 235, and its holding has since been strictly confined to its facts.
  See Zappin v. NYP Holdings, Inc., 16 Civ. 8838, 2018 WL 1474414, at *5 (S.D.N.Y. Mar. 26,
  2018) (Shiles does not categorically prohibit the application of Section 74 in matrimonial
  proceedings); Zappin v. Daily News, 16 Civ. 8762, 2017 WL 3425765, at *9 (S.D.N.Y. Aug. 9,
  2017) (Shiles did not bar application of fair report privilege to article on public evidentiary
  hearing in plaintiff’s divorce proceedings). The dispute between Delgado and Miller is not a
  matrimonial action governed by New York Domestic Relations Law § 235 – in fact, it is not a
  matrimonial proceeding at all. Rather, it is a paternity proceeding in Florida state court. Shiles
  does not help the Plaintiff here.5 Finally, there is no better evidence that Plaintiff’s
  understanding of these three cases is simply wrong than the many cases in New York that apply
  the fair report privilege in both matrimonial and family court proceedings. See, e.g., Gillings v.
  New York Post, 166 A.D.3d 584, 586-87, 87 N.Y.S.3d 220, 223 (2d Dep’t 2018) (applying
  privilege to article describing divorce action); Zappin v. NYP Holdings, Inc., 2018 WL 1474414,
  at *5 (same); Zappin v. Daily News, 2017 WL 3425765, at *9 (same); Uzamere v. Daily News,


  5
    Plaintiff without foundation claims that Shiles, a matrimonial case, is a similar action to this
  one. But the Miller/Delgado dispute is a paternity proceeding, which in New York, would be
  governed by the Family Court Act. N.Y. Fam. Ct. Act. §§ 115, 166. Family Court actions have,
  since 1997, been presumptively open to the public. See, e.g., In re Adoption of Doe, 16 Misc. 3d
  714, 717 n.7, 842 N.Y.S.2d 200, 203 n.7 (Surrogate’s Ct. N.Y. Cty. 2007) (the Uniform Rules
  for the Family Court were amended in 1997 to provide that “The Family Court is open to the
  public. Members of the public, including the news media, shall have access to all courtrooms,
  lobbies, public waiting areas, and other common areas of Family Court[.]”)

                                                       5
Case 1:18-cv-24227-CMA Document 71 Entered on FLSD Docket 01/25/2019 Page 6 of 9



  L.P., 34 Misc. 3d 1203(A), 2011 WL 6934526, at *3 (Sup. Ct. N.Y. Cty. Nov. 10, 2011)
  (applying privilege to article that recited statements from affidavit filed in plaintiff’s divorce);
  Mills v. Raycom Media, Inc., 34 A.D.3d 1352, 1352-53, 824 N.Y.S.2d 845, 845-46 (4th Dep’t
  2006) (applying privilege to broadcast on Family Court neglect proceeding).6 Plaintiff has cited
  no valid authority for his claim that he can strip Defendants of their constitutional and statutory
  rights simply by making a motion to seal.
         Indeed, if this Court were to accept Plaintiff’s argument that his motion to seal stripped
  Defendants of their constitutional rights, it would cause a profound chilling effect on the media’s
  ability to publish information from the public files of Florida and other courts, which would
  work as a de facto prior restraint. See New York Times, 376 U.S. at 278 (where publishers face
  successive damages awards, “[t]he pall of fear and timidity imposed upon those who would give
  voice to public criticism is an atmosphere in which the First Amendment freedoms cannot
  survive”); Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 67 (1963) (“the threat of invoking legal
  sanctions and other means of coercion, persuasion, and intimidation” amount to impermissible
  prior restraints); G.& A. Books, Inc. v. Stern, 604 F. Supp. 898, 908 (S.D.N.Y. 1985) (“[W]hen
  government seeks to discourage speech, even sanctions short of actual suppression may
  constitute a prior restraint if they exercise a sufficient chilling effect on protected speech.”). The
  fair report privilege exists to encourage reporting on what happens in our courts and in our
  government. See, e.g., Beary v. West Publishing Co., 763 F.2d 66, 68 (2d Cir. 1985) (the
  purpose of Section 74 “is to implement the public policy in favor of encouraging publication and
  dissemination of judicial decisions and proceedings as being in the public interest”); Ortega, 510
  So. 2d at 976 (fair report privilege “exists so that the public may be kept informed of the
  workings of government . . . [t]hat purpose is served . . . when the information brought out in
  official proceedings is reported”).7 Stripping Defendants of their constitutional and statutory

  6
    These cases are consistent with those that hold that the fair report privilege applies to sealed or
  confidential materials. See Freeze Right Refrig. & A.C. Servs. v. City of New York, 101 A.D.2d
  175, 183, 475 N.Y.S.2d 383, 389 (1st Dep’t 1984); Komarov v. Advance Magazine Publishers,
  180 Misc. 2d 658, 660, 691 N.Y.S.2d 298, 300 (Sup. Ct. N.Y. Cty. 1999); Keogh v. N.Y. Herald
  Tribune, Inc., 51 Misc. 2d 888, 891, 274 N.Y.S.2d 302, 305 (Sup. Ct. N.Y. Cty. 1966), aff’d, 28
  A.D.2d 1209 (1st Dep’t 1967); Ortega v. Post-Newsweek Stations, Florida, Inc., 510 So.2d 972,
  976 (Fla. 3d DCA 1987).
  7
    Plaintiff repeats throughout his briefs that the fair report privilege applies only to information
  obtained from a government source. (ECF No. 54 at 7-16; Opp. at 16-17.) This claim is
  incorrect. The relevant inquiry is whether the allegedly defamatory statements are contained in a
                                                     6
Case 1:18-cv-24227-CMA Document 71 Entered on FLSD Docket 01/25/2019 Page 7 of 9



  rights if there happens to be a sealing order in place – or, as here, where nothing has occurred but
  a motion to seal – would run headlong into these constitutional and statutory rights. Even
  assuming arguendo that Plaintiff’s motion to seal actually operated to “seal” the Supplement,8
  Defendants did not and could not have known it, as there was no such indication on the public
  docket or the Supplement itself. To now conclude that Defendants are precluded from relying on
  fair report and constitutional defenses that protect reporting on publicly available judicial
  records, and must now defend a $100 million defamation claim, offends the strong public policy
  that undergirds both the Cox privilege and the fair report privilege. And it may cause media
  organizations to not publish or delay publication for fear of being caught in traps like the one
  Plaintiff is seeking to lay here. This chilling effect is itself a grave constitutional harm that can
  work as a de facto prior restraint, even if not a literal one. See Elrod v. Burns, 427 U.S. 347,
  373-4 (1976) (“The loss of First Amendment freedoms, for even minimal periods of time,
  unquestionably constitutes irreparable injury.”)
         This is not an abstract or hypothetical concern. The press routinely reports on court
  filings that are filed publicly but subsequently restricted from public view. For example, the Des
  Moines Register recently reported on court documents that were filed publicly in the divorce
  proceedings of U.S. Senator Joni Ernst, but quickly sealed by the judge in that case.9 The court


  record to which the fair report privilege applies, not how the journalist obtained the information.
  Ortega, 510 So. 2d at 976 (fact that reporter gathers second-hand information regarding an
  official proceeding is immaterial to whether fair report privilege applies); Cholowsky v. Civiletti,
  69 A.D.3d 110, 115, 887 N.Y.S.2d 592, 596 (2d Dep’t 2009) (“[O]nce it is established that the
  publication is reporting on a judicial proceeding, ‘how a reporter gathers his information
  concerning a judicial proceeding is immaterial provided his [or her] story is a fair and
  substantially accurate portrayal of the events in question.’’).
  8
    There was no plausible basis to believe the Supplement was ever sealed. Defendants learned
  on September 21, 2018 that the Supplement was purportedly sealed and, the very next business
  day, on September 24, retrieved a copy from the Clerk. Plaintiff has pleaded no facts that
  establish that the outcome would have been different had they sent the runner to court on
  September 21.
  9
    Luke Nozicka and Linh Ta, “Divorce filing: U.S. Sen. Joni Ernst says her husband physically
  attacked her,” Des Moines Register (Jan. 22, 2019), available at
  https://www.desmoinesregister.com/story/news/2019/01/22/joni-ernst-gail-senator-iowa-ia-
  divorce-congress-politics-trump-republican-washington-des-moines/2637142002/; Stephen
  Gruber-Miller, “‘I am a survivor,’ Ernst says as divorce details become public,” Des Moines
  Register (Jan. 23, 2019), available at
  https://www.desmoinesregister.com/story/news/politics/2019/01/23/joni-ernst-divorce-husband-
  gail-affair-domestic-abuse-iowa-election-politics-us-army-senate-ia-trump/2654374002/

                                                     7
Case 1:18-cv-24227-CMA Document 71 Entered on FLSD Docket 01/25/2019 Page 8 of 9



  filings variously alleged that Ernst had an affair during her marriage, and that Ernst’s husband
  was physically and emotionally abusive to her.10 Even after the filings were sealed, the Register
  and numerous other outlets continued to report on the story, without independently investigating
  the allegations in the sealed filings.11 This reporting, appropriately, has not been challenged by
  Ernst, her husband, or the court in their divorce proceedings. For good reason: to constrain the
  press from relying on the constitutional and fair report privilege when reporting on matters of
  public record, even where those records are later shielded from public view, would be plainly
  unconstitutional and contravene the purpose of those privileges. See Oklahoma Pub. Co., 430
  U.S. at 310; Florida Star, 492 U.S. at 533.
                                           CONCLUSION
         For the foregoing reasons and those set forth in Defendants’ moving papers, Defendants
  respectfully request that this Court dismiss the Complaint in its entirety with prejudice.

  Dated: January 25, 2019

                                                        Respectfully submitted,

   /s/ Elizabeth A. McNamara                           /s/ Deanna K. Shullman
   Elizabeth A. McNamara (pro hac vice)                Deanna K. Shullman (Florida Bar No. 514462)
   Katherine M. Bolger (pro hac vice)                  Rachel Fugate (Florida Bar. No. 144029)
   Claire K. Leonard (pro hac vice)                    Giselle M. Girones (Florida Bar. No. 124373)
   DAVIS WRIGHT TREMAINE                               SHULLMAN FUGATE PLLC
   1251 Avenue of the Americas, 21st Floor             2101 Vista Parkway, Suite 4006
   New York, New York 10020                            West Palm Beach, FL 33411
   Telephone: (212) 489-8230                           Telephone: (561) 429-3619
   lizmcnamara@dwt.com                                 dshullman@shullmanfugate.com
   katebolger@dwt.com                                  rfugate@shullmanfugate.com
   claireleonard@dwt.com                               ggirones@shullmanfugate.com
                                                       Attorneys for Defendants Gizmodo Media
                                                       Group, LLC and Katherine Krueger

  10
     Id.
  11
     See, e.g., “Sen. Joni Ernst claims husband assaulted her, denies allegation of affair,” CBS News
  (Jan. 24, 2019), available at https://www.cbsnews.com/news/senator-joni-ernst-says-in-divorce-
  filing-she-her-ex-husband-physically-assaulted-her/; Dartunorro Clark, “In divorce papers, Joni
  Ernst says Trump interviewed her for VP spot during campaign,” NBC News (Jan. 22, 2019),
  available at https://www.nbcnews.com/politics/politics-news/divorce-papers-joni-ernst-says-
  trump-interviewed-her-vp-spot-n961226; Bob Fredericks, “Joni Ernst claims husband was
  physically abusive: divorce filing,” New York Post (Jan. 22, 2019), available at
  https://nypost.com/2019/01/22/joni-ernst-claims-husband-was-physically-abusive-divorce-
  filing/.
                                                   8
Case 1:18-cv-24227-CMA Document 71 Entered on FLSD Docket 01/25/2019 Page 9 of 9



                                  CERTIFICATE OF SERVICE


         I hereby certify that on January 25, 2019, a true and correct copy of the foregoing has
  been served by CM/ECF on all counsel or parties of record on the service list.


                                               /s/Deanna K. Shullman
                                               Deanna K. Shullman
                                               Florida Bar No. 514462

                                          SERVICE LIST


   Attorneys for Plaintiff :                          Attorneys for Defendant Will Menaker:

   Kenneth G. Turkel, Esq.                            Charles D. Tobin, Esq.
   kturkel@bajocuva.com                               tobinc@ballardspahr.com
   Shane B. Vogt, Esq.                                Chad R. Bowman, Esq. (pro hac vice)
   shane.vogt@bajocuva.com                            bowmanchad@ballardspahr.com
   BAJO CUVA COHEN TURKEL                             Maxwell S. Mishkin, Esq. (pro hac vice)
   100 N. Tampa Street, Ste. 1900                     mishkinm@ballardspahr.com
   Tampa, FL 33602                                    BALLARD SPAHR LLP
   Telephone: (813) 443-2193                          1909 K Street, NW, 12th Floor
                                                      Telephone: (202) 661-2218




                                                  9
